Citation Nr: 1726023	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include patellofemoral chondromalacia and degenerative joint disease (DJD).

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served from December 1981 to June 2002.  These matters are before the Board of Veterans'Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In October 2013 and August 2014 the matters were remanded for further development.  In August 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record. 

The issue seeking a compensable rating for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDING OF FACT

Any right knee injury in service was acute and resolved without residual pathology; a chronic right knee disability was not manifested in service; right knee arthritis was not manifested in the first postservice year; and the Veteran's current right knee disability is not shown to be related to his service/injury therein.


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in January 2008, VA notified the Veteran of the information needed to substantiate and complete the claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for VA examinations in 
June 2008, and (pursuant to the Board's October 2013 remand) in October 2013.  The Board finds that the reports of these examinations, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  The RO has substantially complied with the Board's remand instructions.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the August 2016 hearing, the undersigned identified the issues on appeal, explained what evidence is needed to substantiate the claims, and identified development to be completed and granted the Veteran an abeyance period for the submission of additional evidence.  Following the hearing, the case is being remanded for further development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An April 1981 service entrance examination report is silent for any complaints, findings, or diagnoses related to the right knee. 

On April 2002 service separation examination, clinical evaluation of the right knee was normal.  In a report of medical history at the time, the Veteran reported bilateral knee pain with heavy exercise but denied any current problems. 

June 2008 diagnostic imaging showed the knee joint outlines to be normal.  No bony or joint abnormality was seen.  The impression was normal right knee

On June 2008 VA examination, the Veteran did not report a specific right knee injury in service, but he did report that he developed right knee pain after carrying concrete forms in November 2007.  The examiner noted a January 2008 MRI, which showed extensive chondromalacia grade 4 of the medial patellar facet and a 
grade 3 chondromalacia of the medial femoral condyle with grade 2 chondromalacia of the medial trochlear groove.  The diagnoses were patellofemoral chondromalacia and slight medial joint space DJD.  A small oblique nondisplaced undersurface only tear was suggested of the posterior horn of the medial meniscus.  The reason for the MRI being done was entered as "knee pain, work injury, pain since 1993."  The examiner noted that the Veteran gave him no history of a 1993 episode involving the right knee and his STRs indicated treatment only for the left knee and no diagnosis for any right knee condition.  The lateral meniscus was said to be normal, and the ligaments were intact.  The Veteran reported pain in both knees when kneeling while working in construction and when carrying concrete forms.  He denied locking and swelling.  He reported some stiffness.  The examiner opined that the Veteran's current right knee diagnoses were not related to military service.  He explained that the Veteran had a diagnosis of left knee patellofemoral syndrome during service, but he had no diagnosis related to any problem with the right knee since treatment records did not indicate that he was seen for right knee issues during service. 

An October 2013 VA addendum opinion was provided pursuant to the Board's October 2013 remand request.  The examiner noted a private treatment record dated in December 2007 when the Veteran reported that his "right knee had popped in the 1980's."  The examiner reviewed the previous VA examination and noted that the Veteran's right knee pain began approximately 5 years after discharge when he carried concrete forms.  He noted that X-rays showed narrowing between the patella and femur and slight medial joint space narrowing.  The diagnoses were bilateral patellofemoral chondromalacia and slight medial compartment DJD.  The examiner noted that the only entries he located concerning the right knee in the Veteran's STRs were the simple listing of "bilateral" in some medical records, but found no specific examination of the right knee.  Therefore, he opined that he could find no rationale to support service connection for the Veteran's right knee.  He explained that the Veteran did have evidence of osteoarthritis in 2008, but a nexus [to service] could not be shown for the pain in the right knee beginning in 2007, (five years after his discharge in 2002). 

At the August 2016 Travel Board hearing, the Veteran testified that in 1983 or 1984 he was at a ship party, and his feet popped after he jumped into the water.  He went to sick call and was told to rest and stay off his feet.  He reported that he went to a corpsman several times when he had knee pain, and was given Motrin and told to stay off his feet.  He reported that he went to his family doctor in 2008 because his knees were hurting.  He reported that after discharge in 2002 until 2008 he dealt with any pain or soreness with over the counter medications.  He reported that he worked in construction and as a mechanic after service and had not sustained a right knee injury.  He reported that his knee was sore.  He stated that his current knee disability is the same knee disability he had in service.  He also reported consistent treatment for his right knee since discharge, but at the time of the hearing he was not receiving treatment.  

It is not in dispute that the Veteran has a right knee disability, as patellofemoral chondromalacia and slight medial joint space degenerative joint disease were diagnosed on June 2008 VA examination.  It is also not in dispute that the Veteran reported bilateral knee pain upon exertion on his August 2001 report of medical history.  What he must still show to establish service connection for a right knee disability (patellofemoral chondromalacia and slight medial joint space degenerative joint disease) is evidence of a nexus between such disability and his service/complaints noted therein. 

To the extent that the Veteran asserts he has had persistent problems with his right knee since the injuries in service, the Board notes that the STRs, including the April 2002 service separation examination report, are silent for any treatment, findings, or diagnosis related to the right knee.  In an August 2001 report of medical history, he denied "trick" or locked knee; he did report bilateral knee pain upon exertion but denied any current problems.  The Veteran stated at the August 2016 Travel Board hearing that he had experienced problems with his knees after discharge.  However, he did not seek treatment for his knee issues until December 2007.  He has also provided inconsistent statements.  On June 2008 VA examination he reported that he developed right knee pain after carrying concrete forms in November 2007, but at the August 2016 Travel Board hearing, he testified that did not suffer any injuries working as a mechanic or in construction after service.  The Board finds that the overall evidence shows that any right knee injury that the Veteran may have sustained in service was acute and resolved.  Consequently, service connection for a current right knee disability on the basis that it became manifest in service and has persisted since is not warranted. 

Arthritis/DJD is not shown to have been manifested in service or the Veteran's first postservice year.  He does not allege otherwise.  Therefore, service connection for such disability on a presumptive basis (i.e., for right knee arthritis/DJD as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted. 

What remains for consideration is whether or not the Veteran's right knee disability is otherwise shown to be etiologically related to his service.  Whether in the absence of a finding of continuity, as here, a right knee disability may be related to remote service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence in the record that addresses that question is in the June 2008 VA record opinion and the October 2013 VA addendum opinion that are both against the Veteran's claim.  In June 2008 the VA examiner opined that the Veteran's current right knee diagnosis is unrelated to his service.  He explained that the Veteran had a diagnosis of left knee patellofemoral syndrome during service, but he did not have a diagnosis related to a right knee problem, and was not seen for right knee issues, during service.  In the October 2013 addendum opinion, the VA examiner explained that he found no specific examination of the right knee disability in service, therefore, he could find no nexus relating the Veteran's right knee to his service.  He added that even though the Veteran did have evidence of osteoarthritis in 2008, he could not find a nexus between service and the right knee pain beginning in 2007, five years after discharge from service in 2002. 

As the opinions by the June 2008 examiner and in the October 2013 addendum reflect familiarity with the entire record and cite to factual data that support the conclusions, the Board finds them highly probative evidence in this matter.  In the absence of competent evidence to the contrary, the Board finds them persuasive. 

The Board acknowledges the Veteran's belief that his current right knee disability is related to his service.  However, he is a layperson, and his own opinion in this matter is not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The appeal must be denied.

ORDER

Service connection for a right knee disability is denied.


REMAND

The Veteran was last afforded a VA examination to assess his bilateral hearing loss disability in October 2013.  He testified at the August 2016 Travel Board hearing that his hearing has worsened since.  In light of the length of intervening period since the last examination (more than 3 years) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400   (1997). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a VA audiological examination of the Veteran (with audiometric studies) to ascertain the current severity of his bilateral hearing loss.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting audiometry findings, the examiner should elicit from the Veteran an account of the impact his hearing loss has on daily activity functioning, and should comment regarding whether the account is consistent with the findings on audiometry, as well as on the impact the level
of hearing impairment shown by audiometry would be expected to have on occupational functioning.  
The examiner must include rationale with all opinions.  
2.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


